Title: From Thomas Jefferson to Joseph Mussi, 17 September 1794
From: Jefferson, Thomas
To: Mussi, Joseph



Dear Sir
Monticello Sep. 17. 1794.

I have duly received your favors of Aug. 16. and 27. and will pray you to hold in your hands the balance of £7–9–3 as it will not be long before I may trouble you with a request of a supply of groceries similar to the last. I am glad you did not invest it, and particularly in oil at the price you mention. I had rather wait for yours, because I know it will be good and cheap. When it comes, I will take 10. gallons of it, as I would as lieve be out of bread as oil. Your repeated offers of your kind services, I receive with many thanks, and with the continuance of your permission I will avail myself of them from time to time.
Mr. Fleming, the merchant of my neighborhood who went to Philadelphia, has brought from thence a large supply of cotton, oznabrigs &c. which he offers me so reasonably that I conclude to take my wants from him, and not to trouble you for those articles.
I write the present under the pain of a severe attack of the rheumatism, under which I have now been for three weeks. This must apologize for my brevity, as it obliges me to conclude here with assurances of the sincere esteem of Dear Sir Your friend & servt

Th: Jefferson

